—In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Town of Islip, which, after a hearing, inter alia, denied the petitioners’ application for a certificate of nonconforming use, the appeal is from a judgment of the Supreme Court, Suffolk County (Tanenbaum, J.), dated April 8, 2002, which granted the petition and annulled the determination.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly annulled the determination of *511the Zoning Board of Appeals of the Town of Islip on the ground that it was arbitrary and capricious (see Matter of E & B Realty v Zoning Bd. of Appeals of Inc. Vil. of Roslyn, 275 AD2d 779). Florio, J.P., Feuerstein, McGinity and Adams, JJ., concur.